Title: James Leitch to Thomas Jefferson, 29 November 1809
From: Leitch, James
To: Jefferson, Thomas


          
            Sir.
             
                     Charlottesville 
                     Novr 29th 1809
          
           
		   
		   
		  By the Bearer Mr Lindsay you will be handed Mr Richard Barry’s Draft on you in my favour for Two Hundred & Forty three Dollars & thirty five Cents—If Convenient for you to discharge the same at present; Or in the Course of thirty Days from this time it will be Considered a favour done
			 yourObdt Servt
          
            Jas Leitch
        